Martin, J.
delivered the opinion of the court. The district judge did not give any re*201year. son, nor cite any law, in giving judgment in this case, and the defendant and appellant, pre- senting this as an objection thereto, under the constitution of this state, art. 4, $ 12, we are bound to sustain it, and the judgment is there- fore annulled, avoided and reversed. Laverty & al. vs. Gray & al. 4 Martin, 463, Sierra vs. Slort, id. 316.
West. District.
Sept. 1817.
If an executor receives a note from his testator's debt or he may sue thereon, after the expiration of the year.
Proceeding to examine the record, in order to ascertain what judgment the district court ought to have rendered, we find the suit brought on promissory notes given by the defendant and appellant, to the plaintiffs and appellees, as executors, &c.
The defendant pleaded the general issue, and alledged he owes nothing to the plaintiffs-that if he signed the notes, he has paid them-that they were signed through mistake, and he ow- ed nothing to the plaintiffs, or their testator, at the time the notes bear date.
He made an unsuceessful appeal to the con- science of the plaintiffs, whose answers, to his interrogatories, establish the fact of his be- ing indebted to their testator, at the time of his death. The statement of facts admits the signature of the defendant, at the foot of the notes, and no evidence was offered on his part.
His counsel contends, that the plaintiffs *202no right to sue, as it appears from the record, that the year allowed for the execution of the will, had elapsed before the inception of the suit.
Porter for the plaintiffs, Brent for the defendants.
We think that this exception cannot avail. The plaintiffs might have brought the suit, in their own names, as the promise was to them, though for the benefit of the estate, and the words executors of &c. are only a description of the persons of the plaintiffs.
It is therefore, ordered, adjudged and decreed, that the plaintiffs recover from the defendant, the sum of $564 69, the amount of the two notes annexed to the petition, with interest at 6 per cent. from the 15th of November, 1804, on the sum of $347 69, and legal interest on the balance from the judicial demand till paid, with costs in the district court, and that the plaintiffs and appellees pay costs in this court.